Exhibit 10-4

 

BB&T        Branch Banking and Trust Company        Commercial Lending       
6905 N Wickham Road        Suite 200        Melbourne, FL 32940  

July 16, 2012

The Goldfield Corporation

Steve Wherry, Senior Vice President

1684 West Hibiscus Blvd.

Melbourne, FL 32901

Mr. Wherry:

Please accept this correspondence as approval of the waiver requested in the
attached letter pertaining to the loan agreements between The Goldfield
Corporation and Branch Banking and Trust Company and between Southeast Power
Corporation and Branch Banking and Trust Company. This waiver would pertain only
to extent that it would allow for the transaction described in the attached
letter and with the provision that this financing closes prior to July 31, 2012.

This waiver is contingent upon the following:

 

  … Closing and funding of the loan between Caterpillar Financial Services and
Southeast Power on or prior to July 31, 2012.

 

  … The loan amount is not to exceed a total of $8,250,000

 

  … The collateral for the loan is to be limited to a specific security interest
in the equipment which is being purchased from Ring Power and which is described
on the attached schedule A.

 

  … The loan terms are to be essentially the same as those described in the
attached letter.

 

  … Any default upon the financing provided by Caterpillar Financial Services
would also cause a default in regard to the loan agreements between Branch
Banking and Trust Company and The Goldfield Corporation and Southeast Power
Corporation.



--------------------------------------------------------------------------------

It is anticipated that Caterpillar Finance would consider their financing
purchase money financing and as such would not require the subordination of our
security interest in the collateral they would use to secure their debt. Please
note however that the bank would be willing to execute documentation to
subordinate our lien position on the newly purchased equipment described in the
attached exhibit A upon acceptable review of such documentation by our legal
counsel. Southeast Power/Goldfield would be expected to reimburse the bank for
any costs associated with such a documentation review.

Please contact me at 321 723 7489 with any questions or concerns regarding this
waiver.

 

Sincerely,

/s/ Barry Forbes

Barry Forbes Senior Vice President



--------------------------------------------------------------------------------

 

LOGO [g384825ex10_4pg003.jpg]

July 5, 2012

Barry Forbes

Senior Vice President

Branch Banking and Trust Company

6905 N. Wickham Rd., Ste 200

Melbourne, FL 32940

Dear Barry:

As previously discussed, Caterpillar Financial Services Corporation has offered
to provide approximately $8.23 million in financing for equipment we are
purchasing from Ring Power Corporation. Under the terms of this financing
arrangement, Caterpillar is providing 100% financing of the total of the Ring
Power invoices plus any documentary stamps and fees over a 48 month term at
3.45% Fixed APR. Caterpillar will hold a first lien on all vehicles and
equipment (via UCC filing) acquired from Ring Power under this transaction as
noted on the attached schedule and The Goldfield Corporation will provide a
Corporate Guaranty.

Accordingly, we respectfully request BB&T waive the $500,000.00 debt limitation
as written in our three existing loan agreements as follows:

“Additional debt not to exceed $500,000.00 in the aggregate at any time”

$6.94M Loan Agreement dated 2/22/11 – Item 6.2 (e)

$1.5M Loan Agreement dated 4/17/12 – Item 6.2 (d)

$5.0M Loan Agreement dated 4/17/12 – Item 6.2 (d)

We would appreciate confirmation of these waiver requests in writing on the
above referenced loans as soon as possible.

If you have any questions, please feel free to contact me.

 

Sincerely, THE GOLDFIELD CORPORATION

/s/ Stephen R. Wherry

Stephen R. Wherry Senior Vice President



--------------------------------------------------------------------------------

LOGO [g384825ex10_4pg004.jpg]    Southeast Power Corporation  

 

Condux

                                

Qty

 

Model

   Unit Sale Price      Sales Tax     

Location

  

Delivery Schedule

  

Freight

2  

AAFS608 Puller 27,000 lbs

     330,783.75         22,327.90       Bastrop, TX    Delivered    incl / TX 2
 

FRT607 3 Drum Bundle Tensioner (Tandem axle, dual wheel) Reel

     472,439.89         31,889.69       Bastrop, TX    Delivered    incl / TX 2
 

Reel Winder, RW23, w/ trailer

     62,610.41         4,226.20       Bastrop, TX    Delivered    incl / TX 2  

Hardline Kit, 22mm rope/reel RW23

     150,704.32         10,172.54       Bastrop, TX    Delivered    incl / TX 4
 

Reel Stand 102x70 RS20

     22,199.17         1,498.44       Bastrop, TX    Delivered    incl / TX 4  

Reel Stand 102x70 RS20 w/ H Bracket

     27,096.81         1,829.03       Bastrop, TX    Delivered    incl / TX 204
 

Heli Block 3x28”, w/ PAL (serialized)

     3,810.00         257.18       Bastrop, TX    Delivered    incl / TX     

 

 

    

 

 

           220  

TOTAL WITH QUANTITY

   $  3,007,500.64       $  203,006.29            

National

                                

Qty

 

Model

   Unit Sale Price      Sales Tax     

Location

  

Delivery Schedule.

  

Freight

4  

National 1800 NBT40 Mounted on Freightliner Tri Drive

   $ 503,181.82       $ 33,964.77       Bastrop, Tx    Delivered    Incl / TX  
  

 

 

    

 

 

           4  

TOTAL WITH QUANTITY

   $ 2,012,727.27       $ 135,859.09            

CAT NEW

                                

Qty

 

Model

   Unit Sale Price      Sales Tax     

Location

  

Delivery Schedule

  

Freight

3  

Caterpillar 416EXH (LMS02128, LMS02129, LMS01827)

   $ 76,755.00         5,180.96       Bastrop, TX    Delivered    c.carrier 2  

Caterpillar TL1055 ( TBM01532, TBM01542 )

   $ 131,209.00         8,856.61       Bastrop, TX    Delivered    c.carrier  
  

 

 

    

 

 

           5  

TOTAL WITH QUANTITY

   $ 492,683.00       $ 33,256.10            

CAT USED

                                

Qty

 

Model

   Unit Sale Price      Sales Tax     

Location

  

Delivery Schedule

  

Freight

1  

Caterpillar D6TLGP Dozer (2008) KJL00628

   $ 265,000.00         17,887.50       Bastrop, TX    Delivered    c.carrier 1
 

Caterpillar D6TLGP Dozer (2008) KJL00791

   $ 281,000.00         23,182.50       Casterville, TX    Delivered   
c.carrier 1  

Caterpillar D7R XR Dozer (2007) AGN01607

   $ 331,000.00         13,240.00       LA    Winch install    CPU LA 1  

Caterpillar D7R XR Dozer (2007) AGN01608

   $ 342,000.00         23,085.00       Bastrop, TX    Delivered    c.carrier 1
 

Caterpillar 950H Wheel Loader (2009) K5K02750

   $ 195,000.00         16,087.50       Casterville, TX    Delivered   
c.carrier 1  

Caterpillar 950H Wheel Loader (2009) K5K02734

   $ 195,000.00         13,162.50       Bastrop, TX    Delivered    c.carrier 1
 

Caterpillar 938H Wheel Loader (2008) CRD02716

   $ 132,000.00         7,970.00       Bastrop, TX    Delivered    CPU/FL 1  

Caterpillar 938H Wheel Loader (2008) RTB03741

   $ 153,000.00         9,230.00       Bastrop, TX    Delivered    CPU/FL     

 

 

    

 

 

           8  

TOTAL WITH QUANTITY

   $ 1,894,000.00       $ 123,845.00              

GRAND TOTAL Less tax

   $ 7,406,910.91       $ 495,966.49            